 In the Matter of LECTROLITE CORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTS,DISTRICT No. 129, A. F. L.CaseNo. 8-R-1818.-DecidedAugust 14, 1945Messrs.Allan B. Loop,of Toledo,Ohio,Harold SchlosserandHarrySchlosserof Defiance, Ohio, for the Company.Messrs. J. F. Bushong,of Defiance,Ohio, andC.F. McDonaldofToledo, Ohio, for the Union.Mr. Bruce C. Heath,of counsel to the Board.,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by the International Association ofMachinists,District No. 129, A. F. L., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Lectrolite Corporation of Defiance, Ohio,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before George F.Hayes, Trial Examiner.Said hearing was held at Defiance, Ohio, onJune 4, 1945.The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Lectrolite Corporationis anOhio corporation,and is engagedin the manufacture of mechanics'tools at its plant in Defiance, Ohio.During the past 6 monthsthe Companypurchased raw materials frompoints outside the State of Ohio valued in excess of $235,000.The63 N L R B. No 54.369 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalue of finished products, exported to points outside of Ohio, duringthe same period, exceeded $645,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe International Association of Machinists, District No. 129,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees, untilthe Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of tl^e Act.IV.THE APPROPRIATE UNITThe Union seeks a unit of all production and maintenance em-ployees, including watchmen, but excluding sales and clerical em-ployees, draftsmen, and supervisory employees.The Company doesnot contest the general composition of the unit, but would excludewatchmen.The Company contends that the watchmen should be excluded be-cause they are confidential employees closely allied to management.The watchmen are neither militarized nor deputized.They spendabout 15 minutes in each hour making their usual clock punch tour,and the balance of their time is spent in general inspection and cus-todial work about the plant.They are hourly paid, and generallyhave the same working conditions as the other production and main-tenance employees.While these employees are permitted entranceto the office of the Company in the course of their duties,there isnothing in the record to indicate that they have access to confidentialinformation concerning the Company's labor relations.Since the'The Field Examiner reported that the Union submitted 45 membership cards , that thenamesof 35 persons appealing on the cards were listed on the Company's pav roll of April28, 1945, which contained the names of 96 employees in the appropriate unit ; and that 2of the cards were dated in December 1944, 31 in March. 3 in April, and 9 in May 1945. LECTROLITE CORPORATION371-duties of the watchmen are custodial and not monitorial or confiden-tial, we shall include them within the unit.2We find that all production and maintenance employees of the Com-pany, including watchmen, but excluding sales and clerical employees,draftsmen, the superintendent, departmental heads, foremen, and allor any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein,, subject to the limitations and additions set forth inthe Direction.The Company employs agricultural workers and students as tem-porary and regular part-time employees.At the hearing the partiesagreed that all regular part-time employees who work regularly 24 ormore hours per week should be eligible to participate in the election,and that all temporary part-time employees should be deemed ineligi-ble.In accordance with the agreement of the parties, we find that allregular part-time employees who work 24 or more hours per week areeligible to participate in the election, and that those working less than24 hours per week, and all temporary employees are ineligible.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, asamended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-tives for the purposes of collective bargaining with Lectrolite Corpora-tion of Defiance, Ohio, an election by secret ballot shall be conductedas early aspossible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, See-2 SeeMatter of Sylvansa Industrial Corporation,61 N. L R B 1585;cf.Kelsey-HayesWheel Company,62 N. L It B. 421.662514-46-vol. 63-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present, themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause, andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Interna-tional Association of Machinists, District No. 129, A. F. L., for thepurposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.